    Exhibit 10.1
AMENDMENT NO. 1 TO RIGHTS AGREEMENT
 
Obagi Medical Products, Inc., a Delaware corporation (the “Corporation”), and
American Stock Transfer & Trust Company, LLC, a New York limited liability trust
company, as rights agent, hereby enter into this Amendment No. 1 (this
“Amendment”) dated May 25, 2012 to the Rights Agreement between them dated
December 23, 2011 (the “Rights Agent”).
 
1.           Subsection (iii) of Section 1(y), the definition of Qualifying
Offer, shall be deleted and replaced in its entirety by the following:
 
“(iii)  an offer that is subject only to the minimum tender condition described
below in item (vi) of this definition and other customary terms and conditions,
which may include a condition based upon the occurrence of a material adverse
event, but which conditions shall not include any financing, funding or similar
conditions or any requirements with respect to the offeror or its agents being
permitted any due diligence with respect to the books, records, management,
accountants or any other outside advisers of the Corporation;”
 
2.           Subsection (iv) of Section 1(y), the definition of Qualifying
Offer, shall be deleted and replaced in its entirety by the following:
 
“(iv)  an offer pursuant to which the Corporation and its stockholders have
received an irrevocable written commitment of the offeror subject to the
conditions set forth in subsection (iii) of this Section 1(y) that the offer
will remain open for not less than ninety (90) calendar days and, if a Special
Meeting Demand is duly delivered to the Board of Directors in accordance with
Section 23(b), for at least ten (10) Business Days after the date of the Special
Meeting or, if no Special Meeting is held within the Special Meeting Period (as
defined in Section 23(b)), for at least ten (10) Business Days following the
last day of such Special Meeting Period (the “Qualifying Offer Period”);”
 
3.           Subsection (v) of Section 1(y), the definition of Qualifying Offer,
shall be deleted and replaced in its entirety by the following:
 
“(v)  an offer pursuant to which the Corporation has received an irrevocable
written commitment by the offeror subject to the conditions set forth in
subsection (iii) of this Section 1(y) that, in addition to the minimum time
periods specified in item (iv) of this definition, the offer, if it is otherwise
to expire prior thereto, will be extended for at least fifteen (15) Business
Days after (i) any increase in the price offered, or (ii) any bona fide
alternative offer is commenced by another Person within the meaning of Rule
14d-2(a) of the Exchange Act; provided, however, that such offer need not remain
open, as a result of clauses (iv) and (v) of this definition, beyond (1) the
time which any other offer satisfying the criteria for a Qualifying Offer is
then required to be kept open under such clauses (iv) and (v), or (2) the
expiration date, as such date may be extended by public announcement (with
prompt written notice to the Rights Agent) in compliance with Rule 14e-1 of the
Exchange Act, of any other tender offer for the Common Shares with respect to
which the Board of Directors





 
1

--------------------------------------------------------------------------------

 
 
has agreed to redeem the Rights immediately prior to acceptance for payment of
Common Shares thereunder (unless such other offer is terminated prior to its
expiration without any Common Shares having been purchased thereunder) or (3)
one (1) Business Day after the stockholder vote with respect to approval of any
Definitive Acquisition Agreement has been officially determined and certified by
the inspectors of elections;”

 
4.           Subsection (viii) of Section 1(y), the definition of Qualifying
Offer, shall be deleted and replaced in its entirety by the following:
 
“(viii) an offer pursuant to which the Corporation and its stockholders have
received an irrevocable written commitment of the offeror subject to the
conditions set forth in subsection (iii) of this Section 1(y) that no amendments
will be made to the offer to reduce the offer consideration, or otherwise change
the terms of the offer in a way that is materially adverse to a tendering
stockholder (other than extensions of the offer consistent with the terms
thereof).”
 
5.           The last paragraph of Section 1(y), the definition of Qualifying
Offer, shall be deleted and replaced in its entirety by the following:
 
“For the purposes of the definition of Qualifying Offer, “fully financed” shall
mean that the offeror has sufficient funds for the offer and related expenses
which shall be evidenced by (i) firm, unqualified, written commitments from
responsible financial institutions having the necessary financial capacity,
accepted by the offeror, to provide funds for such offer subject only to
customary terms and conditions, (ii) cash or cash equivalents then available to
the offeror, set apart and maintained solely for the purpose of funding the
offer with an irrevocable written commitment being provided by the offeror to
the Board of Directors of the Corporation subject to the conditions set forth in
subsection (iii) of this Section 1(y) to maintain such availability until the
offer is consummated or withdrawn, or (iii) a combination of the foregoing;
which evidence has been provided to the Corporation prior to, or upon,
commencement of the offer. If an offer becomes a Qualifying Offer in accordance
with this definition but subsequently ceases to be a Qualifying Offer as a
result of the failure at a later date to continue to satisfy any of the
requirements of this definition, such offer shall cease to be a Qualifying Offer
and the provisions of Section 23(b) shall no longer be applicable to such
offer.”
 
6.           Section 23(b), Redemption, shall be deleted and replaced in its
entirety by the following:
 
“(b)           In the event the Corporation receives a Qualifying Offer and the
Board of Directors of the Corporation has not redeemed the outstanding Rights or
exempted such offer from the terms of the Agreement or called a special meeting
of stockholders by the end of the sixty (60) calendar days following the
commencement (or, if later, the first existence) of a Qualifying Offer, for the
purpose of voting on whether or not to exempt such Qualifying Offer from the
terms of this Agreement, holders of record (or their duly authorized proxy) of
at least 10% of the Common Shares then outstanding may submit to the Board of
 
 
 
2

--------------------------------------------------------------------------------

 
 
Directors, not earlier than sixty (60) calendar days nor later than ninety (90)
calendar days following the commencement (or, if later, the first existence) of
such Qualifying Offer, a written demand complying with the terms of this Section
23(b) (the “Special Meeting Demand”) directing the Board of Directors of the
Corporation to submit to a vote of stockholders at a special meeting of the
stockholders of the Corporation (a “Special Meeting”) a resolution exempting
such Qualifying Offer from the provisions of this Agreement (the “Qualifying
Offer Resolution”). For purposes of a Special Meeting Demand, the record date
for determining holders of record eligible to make a Special Meeting Demand
shall be the sixtieth (60th) calendar day following commencement (or, if later,
the first existence) of a Qualifying Offer.  The Board of Directors of the
Corporation shall take such actions as are necessary or desirable to cause the
Qualifying Offer Resolution to be so submitted to a vote of stockholders at a
Special Meeting to be convened within sixty (60) calendar days following the
Special Meeting Demand; provided, however, that if the Corporation at any time
during the Special Meeting Period and prior to a vote on the Qualifying Offer
Resolution enters into a Definitive Acquisition Agreement, the Special Meeting
Period may be extended (and any special meeting called in connection therewith
may be cancelled) if the Qualifying Offer Resolution will be separately
submitted to a vote at the same meeting as the Definitive Acquisition Agreement
(the “Special Meeting Period”). A Special Meeting Demand must be delivered to
the Secretary of the Corporation at the principal executive offices of the
Corporation and must set forth as to the stockholders of record making the
request (i) the names and addresses of such stockholders, as they appear on the
Corporation’s books and records, (ii) the class and number of Common Shares
which are owned of record by each of such stockholders, and (iii) in the case of
Common Shares that are owned beneficially by another Person, an executed
certification by the holder of record that such holder has executed such Special
Meeting Demand only after obtaining instructions to do so from such beneficial
owner and attaching evidence thereof. Subject to the requirements of applicable
law, the Board of Directors of the Corporation may take a position in favor of
or opposed to the adoption of the Qualifying Offer Resolution, or no position
with respect to the Qualifying Offer Resolution, as it determines to be
appropriate in the exercise of its duties. In the event that no Person has
become an Acquiring Person prior to the redemption date referred to in this
Section 23(b), and the Qualifying Offer continues to be a Qualifying Offer and
either (y) the Special Meeting is not convened on or prior to the last day of
the Special Meeting Period (the “Outside Meeting Date”) or (z) if, at the
Special Meeting at which a quorum is present, a majority of the Common Shares
present or represented by proxy at the Special Meeting and entitled to vote
thereon as of the record date for the Special Meeting selected by the Board of
Directors of the Corporation shall vote in favor of the Qualifying Offer
Resolution, then the Qualifying Offer shall be deemed exempt from the
application of this Agreement to such Qualifying Offer so long as it remains a
Qualifying Offer, such exemption to be effective on the Close of Business on the
tenth (10th) Business Day after (i) the Outside Meeting Date or (ii) the date on
which the results of the vote on the Qualifying Offer Resolution at the Special
Meeting are certified as official by the appointed inspectors of election for
the Special Meeting, as the case may be (the “Exemption Date”). Notwithstanding
anything herein to the contrary, no vote by stockholders not in compliance with
the provisions of this Section 23(b) shall serve to exempt any offer from the
terms of this Agreement.”
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
       7.           Except as explicitly provided in this Amendment, all other
terms and conditions of the Agreement shall remain in full force and effect.
 
[remainder of page intentionally left blank; signature page follows]
 


 
4

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and attested, all as of the day and year first above written.
 
 

 Attest:      OBAGI MEDICAL PRODUCTS, INC.            
/s/ Preston Romm
   
/s/ Albert Hummel
 
Name: Preston Romm
   
Name: Albert Hummel
 
Title: EVP/CFO
   
Title: CEO
 

 
 

       AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC            
 
   
/s/ Paula Caroppoli
 
 
   
Name: Paula Caroppoli
 
 
   
Title: Senior Vice President
 

 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------



